COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                 §

  VIRGINIA CISNEROS,                             §            No. 08-21-00048-CV

                       Appellant,                §               Appeal from the

  v.                                             §             388th District Court

  AUGUSTIN PUENTES, JR.,                         §          of El Paso County, Texas

                        Appellee.                §            (TC# 2019DCV1100)

                                                 §

                                          ORDER

       The Court on its own motion ORDERS the District Clerk of El Paso County, Texas, to

submit a supplemental clerk’s record containing all documents filed in cause number

2005CM3524, which shall include the Final Decree of Divorce and the Amended Decree of

Divorce. The supplemental clerk’s record is due with this Court on or before December 6, 2022.

       IT IS SO ORDERED this 29th day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.